Citation Nr: 0107905	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
August 1968; he died on October [redacted], 1998.  The appellant is 
his widow.

This matter arises from various rating decisions rendered 
since December 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The appellant's disabilities include corrective surgery 
performed for posterior tibial tendon insufficiency of the 
right foot, hypertension, and arthritis.

2.  The appellant is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed herself, to attend to the wants of nature, or to 
protect herself from the hazards incident to her daily 
environment.  Her disabilities do not render her bedridden.

3.  The appellant's disabilities prevent her from ambulating 
without the assistance of another person, and therefore 
render her effectively housebound.



CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria for special 
monthly pension based upon the need for regular aid and 
attendance.  38 U.S.C.A. § 1541(d) (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (2000).

2.  The appellant's disabilities meet the criteria for 
special monthly pension by reason of her being housebound.  
38 U.S.C.A. § 1541(e) (West 1991); 38 C.F.R. § 3.351 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her various disabilities are 
sufficient to entitle her to special monthly pension.  She 
asserts that her disabilities render her housebound, and that 
she needs the assistance of another person to attend to 
various activities involved with daily living.

The facts in this case are not in dispute, and are as 
follows.  The appellant underwent corrective surgery for 
posterior tibial tendon insufficiency of the right foot in 
August 1998.  As a result, she cannot stand or sit for 
prolonged periods of time.  She also had left foot surgery in 
March 1999.  Together, her lower extremities prevent her from 
ambulating without the assistance of another person.  For the 
most part, she is wheelchair bound.  She also suffers from 
hypertension and arthritis.  Her disabilities, however, do 
not interfere with her use of her upper extremities.  In 
April 1999, her private physician indicated that she is 
capable of performing activities of daily living with her 
upper extremities.  She has been held to be totally disabled 
as a result of her disabilities, and is no longer working.

Increased pension benefits are payable to a surviving spouse 
who needs the regular aid and attendance of another.  See 
38 U.S.C.A. § 1541(d); 38 C.F.R. § 3.351(a)(1).  The criteria 
for establishing the need for regular aid and attendance 
requires that the surviving spouse:  (1) be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  Under the 
provisions of the latter, a factual need for aid and 
attendance exists if a surviving spouse is unable to dress or 
undress herself or to keep herself ordinarily clean and 
presentable, is unable to feed herself or to attend to the 
wants of nature, or is unable to protect herself from the 
hazards and dangers incident to her daily environment.  
Moreover, an individual who is bedridden (as that term is 
defined by regulation) meets the criteria for aid and 
attendance.  Id.

The evidence of record does not indicate that the appellant 
meets any of the foregoing criteria.  Nothing in the 
appellate record indicates that the appellant's visual acuity 
is impaired.  Nor does the evidence indicate that she is 
unable to protect herself against the hazards and dangers 
incident to her daily environment.  As previously noted, she 
has full use of her upper extremities.  Finally, there is no 
indication that the appellant is either bedridden or a 
patient in a nursing home.  Given the foregoing, the Board 
finds no basis to grant the appellant aid and attendance 
benefits.

However, the question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  See 
38 C.F.R. § 3.351(e).  The requirements 

for this benefit are met when the surviving spouse is 
substantially confined to her home or immediate premises by 
reason of disability or disabilities that will likely remain 
throughout the surviving spouse's lifetime.  The appellant's 
private physician has certified that she is unable to walk 
without the assistance of another person, and that she 
requires a wheelchair to ambulate.  The record also indicates 
that the appellant has an attendant at her home for 2 hours a 
day, every day, apparently to assist her with chores that 
require the use of the lower extremities.  There is nothing 
of record to indicate that the appellant can leave her home 
without the assistance of another person.  As such, the Board 
finds that the appellant's disabilities confine her to her 
dwelling and immediate premises, and that a grant of 
housebound benefits is warranted accordingly.


ORDER

Entitlement to special monthly pension in the form of aid and 
attendance benefits is denied; however, special monthly 
pension in the form of housebound benefits is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

